DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment Entry
Applicant's amendment or response filed 12/17/2020 is acknowledged and has been entered.  Claims 1, 7, and 17 have been amended.  Claims 3, 8, 20, 25, and 36-38 have been cancelled.   Claims 17-19, 22-24, 28-31, and 34 are withdrawn as drawn to non-elected inventions and species.   Accordingly, claims 1-2, 5-7, 11-19, 22-24, 28-31, 34-35 and 39-40 are pending and claims 1-2, 5-7, 11-16, 35 and 39-40 are under examination.
Priority
This application claims the benefit of 61/609562, filed 03/12/2012.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 5-7, 11-16, 35 and 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way 
As originally filed, the specification does not provide support for the invention as now claimed:  “to determine cycle times which improve the signal to noise ratio." Applicant does not provide any support related to this specific amendment. 
The instant claims now recite limitations which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed. Such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112. 
 Applicant is required to cancel the new matter in response to this office action. 

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 5-7, 11-16, 35, and 39-40  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 7796262) in view of Yung et al. (US 20130157283) (102(e) date 01-19-2010), Su et al. (US20080160622), and Miller et al. (US
With respect to claim 1, the phrase “for detecting an analyte in a solution” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the 
Wang, throughout the reference and especially at abstract, Fig. 3, 3:10-4:20, 5:10-7:55, 11:45-60, and claims 1, 7- 8 and 10-11 teaches a system for detecting an analyte in solution (device, and method of using device for detecting an analyte in solution; abstract and 5:10-15), the system comprising an array (see Fig. 3-sensors are arrayed) of a plurality of optical sensors (micro-ring resonators), each of the plurality of optical sensors being an optical device (micro-ring resonator 5:10-20; 5:60-6:5, Fig. 2-3) on a substrate (chip) and having an input (input waveguide 5:10-20) to receive light from a light source and an output (output waveguide 5:10-20; 6:35-60) to provide light to a detector (OSA; 6:35-60), one or more of the plurality of optical sensors being functionalized with one or more capture probes configured to specifically bind with the analyte (antibodies against the analyte 5:40-60), and one or more of the plurality of optical sensors being non-functionalized with one or more capture probes (control; Fig. 3, 3:10-45, 8:30-45) and one or more detectors (OSA) adapted to detect optical responses (resonance 3:35-50)) from the plurality of optical sensors, wherein the optical response from each optical in re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958): “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art".  

Wang does not teach a computer, and does not teach the first or second magnet/magnetic particles. 
However, Yung, throughout the reference and especially at Fig. 14, claim 1, and [0009]-[0011], [0038]-[0041], and [0138]-[0139] teaches a similar device containing an optical resonator on a substrate (Fig. 14 and [0139]), where the optical resonator is functionalized with 

Moreover, Su, throughout the reference and especially at abstract, [0013], [0020], [0023], [0044], [0078], [0104], [0128]-[0129], [0133]-[0134], claim 20, claim 26 and Fig. 1, teaches a computer (Fig. 1), which is functionally coupled to the data collection elements (integrated circuitry component connected to detection element and analyzes signals; [0112] and [0121]), teaches determining binding strength (i.e. whether an analyte or label is bound or not) based on optical signals (abstract),  and teaches that the signals are processed for analysis [0020], [0023] and transmitted to a computer for further analysis ([0112] and [0121]), and the magnets are controlled by the computer and turned on/off at various points in the process and therefore is 
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used a first and second magnet adapted to generate a first or second magnetic field that forces a plurality of magnetic particles in solution towards the optical sensors, as taught by Yung, or capable of forcing a plurality of magnetic particles in solution towards the optical sensor determine the binding strength of one or more interactions, where the magnet that is capable of performing that function is taught by Yung, and a controller, as taught by Su, where the controller is capable of controlling a characteristic of the first or second magnet and configured to execute logical to control a characteristic of the first magnet or second magnet, as taught by Su, based on a data analysis, wherein the data analysis is a comparison of the optical response from an optical sensor which is functionalized with one or more capture probes and an optical response from an optical sensor which is not functionalized with one or more capture probes, as taught by Wang, where the computer, as taught by Yung, can determine cycle times which improve signal to noise, as taught by Wang and Yung, in the system of Wang.
One of ordinary skill in the art would have been motivated to have used a first and second magnet adapted to generate a first or second magnetic field that forces a plurality of magnetic 

	With respect to claim 2, Yung at Fig. 14, claim 1, and [0009]-[0011], [0038]-[0041], and [0138]-[0139] teaches that the magnets are on one side of the sensor and that the solution is on any side of the sensor, thereby indicating that the solution is on the opposite side of the optical sensors from the solution which is in contact with the surfaces of the optical sensors and that the surface of the sensor is functionalized with antibodies.  Moreover, it would be simple rearrangement of parts to optimize the location of the sensor.  See MPEP 2144.   Moreover,  Wang, throughout the reference and especially at abstract, Fig. 3, 3:10-4:20, 5:10-7:55, 11:45-60, and claims 1, 7- 8 and 10-11 teaches that one or more of the plurality of optical sensors re functionalized with one or more capture probes configured to specifically bind with the analyte (antibodies against the analyte).
	
With respect to claim 5, Yung at Fig. 14, claim 1, and [0009]-[0011], [0038]-[0041], and [0138]-[0139] teaches that the magnets are on one side of the sensor and that the solution is on any side of the sensor, thereby indicating that the solution is on the same side of the optical sensors from the solution which is in contact with the surfaces of the optical sensors and that the surface of the sensor is functionalized with antibodies.  Moreover, it would be simple rearrangement of parts to optimize the location of the sensor.  See MPEP 2144.   Moreover,  Wang, throughout the reference and especially at abstract, Fig. 3, 3:10-4:20, 5:10-7:55, 11:45-60, and claims 1, 7- 8 and 10-11 teaches that one or more of the plurality of optical sensors re functionalized with one or more capture probes configured to specifically bind with the analyte (antibodies against the analyte).

With respect to claim 7, it appears that these claims are intended uses of the controller.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, Su at [0013], [0020], [0023], [0044], [0078], [0104], [0128]-[0129], [0133]-[0134], claim 20, claim 26 and Fig. 1 the controller turns the magnets/magnetic fields on and off to get to different areas of the device, and therefore actives one of the magnets before the other (the first and the second are just nomenclature).
With respect to claims 11-13, Wang at abstract, Fig. 3, 3:10-4:20, 5:10-7:55, 11:45-60, and claims 1, 7- 8 and 10-11 teaches that the optical sensors comprise resonant optical sensors and the detected optical property comprise the resonant wavelengths of the optical sensors and teaches that they are ring resonator (it guides light and therefore is a waveguide).
With respect to claim 14, Wang at 5:60-6:5 teaches that the optical sensors are formed at least partially of silicon. Yung at [0138] teaches that they are formed of silicon.
With respect to claim 15, Wang at title and 4:10-20 teaches the substrate comprises an integrated optical chip comprising optical waveguides (actual waveguides or ring resonators).
With respect to claim 16, Yung at [0040] and [0066] teaches that the magnetic particles specifically bind to the analyte.
With respect to claim 35, it appears that this claims describes the intended use of the magnetic field and processing elements.  Yung at [0074] teaches that the magnetic fields can be 
With respect to claims 39-40, Su at [0013], [0020], [0023], [0044], [0078], [0104], [0128]-[0129], [0133]-[0134], claim 20, claim 26 and Fig. 1, teaches a computer, which controls the he magnets and changes the frequency.  Su at id. teaches that the magnets turned on/off at various points in the process using the computer. Since the frequency is changed by the computer and since Yung at [0074] teaches that the magnetic fields can be alternating, the field naturally increases at a particular location at different times and therefore the controller is adapted to apply .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/17/2020, with respect to the 35 U.S.C. 103(a) rejection have been fully considered and are not persuasive. Applicant argues that the references do not teach the new amendments; however, they do as explained above. Applicant argues that there is no mention that it is a results effective variable.  However, Su at [0133] teaches that the cycle time can be determined as function of the time necessary for a magnetic particle to be transported within the fluidic device and therefore can be optimized.  Wang at 8:55-9:5 and 9:40-50 teaches calculating signal to noise ratio and teaches to limit exposure time in order to minimize need for regeneration and eliminate nonspecific or environmental effects (thereby indicating that cycle times are associated with signal to noise ratios and improve by determining cycle times).  Yang at [0073] teaches determining the optimal time for the magnetic beads to bind to the target (which will reflect how long the magnet cycle time) is, which will naturally reduce the noise level (as shown by Wang). Moreover, the MPEP teaches that after KSR a results effective variable is not required for optimization.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREA S GROSSMAN/                        Primary Examiner, Art Unit 1641